Citation Nr: 1433755	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to service connection for a left shoulder disability (residuals of a left shoulder rotator cuff tear). 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to August 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran was scheduled for a Travel Board hearing on February 8, 2012.  In correspondence received on January 26, 2012 he requested that the hearing be rescheduled due to his spouse's scheduled duty assignment and child care conflicts.  A review of the record found that the hearing was not rescheduled (the case was identified as one where the Veteran failed, without giving cause, to appear for a hearing rather than one with a request to be irescheduled).  Because he is entitled to such a hearing upon request, and because Travel Board hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a Travel Board hearing (or a videoconference hearing in the alternative if he so desires) as requested in connection with this appeal.  After the hearing is conducted, or in the event that the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

